DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “power supply” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 23, the limitation, “a power supply”, is considered as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since there is nowhere in the Specification or the drawing show where the power supply is.  The Examiner does not know whether or not the power supply is formed in/on the circuit board or just a connection to an external power source.
For continuing examination, the Examiner considers the power supply is from an external source connecting to the circuit board providing power to the circuit board.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0158619 (hereafter Honda).
Regarding claim 12, Honda, as shown in figure 4, discloses a circuit board comprising: 
a power supply (external power connection; par. 31); 
a carrier substrate (10/42: insulator substrate of the circuit board); and 
an energy store (20) with a first layer stack having a first electrode layer with a first electrode, a second electrode layer (27) with a second electrode, and
an electrolyte layer (25) arranged therebetween, which has an electrolyte, wherein the first electrode, the second electrode and the electrolyte are solid states.
	Regarding claim 13, Honda discloses the circuit board according to claim 12, wherein the energy store is a solid-state battery or a solid-state accumulator.
	Regarding claim 14, Honda discloses the circuit board according to claim 12, wherein the first layer stack further comprises a first active layer (24) between the first electrode and the electrolyte layer, and a second active layer (26) between the electrolyte layer and the second electrode.
	Regarding claim 15, Honda discloses the circuit board according to claim 12, further comprising one or more additional layer stacks, each additional layer stack having a first electrode, a second electrode and an electrolyte layer arranged therebetween (3 batteries are shown in the figure).
	Regarding claim 16, Honda discloses the circuit board according to claim 15, wherein the first and additional layer stacks together constitute a block, wherein the circuit board further can comprise one or more further blocks with layer stacks, and wherein each block inherently can be configured to provide an electric potential (note: Honda shows only 3 batteries in figure 4; however, Honda does not limit the number of batteries, see par.43).
It is also noted that the limitation, "…. is configured …", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
	Regarding claim 17, Honda discloses the circuit board according to claim 12, further comprising one or more metallization layers (40/49) having structured metallizations in the carrier substrate, wherein the metallization layers are connected by vias (38) to the first and the second electrode of the energy store.
	Regarding claim 18, Honda discloses the circuit board according to claim 12, further comprising: an electrical component (31-34); and a switch (pars. 50, 97) connected to the electrical component and the energy store.
	Regarding claim 19, Honda discloses the circuit board according to claim 12, further comprising an external power connection (par.31).
	Regarding claim 20, Honda discloses the circuit board according to claim 12, further comprising an integrated circuit chip (31-34) which inherently can be configured for monitoring, controlling or adjusting a parameter of the energy store.
It is noted that the limitation, "configured for monitoring, controlling or adjusting a parameter of the energy store", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
	Regarding claim 21, Honda discloses an electrical device comprising: the circuit board according to claim 12; and electrical or electronic circuit components (31-34) connected and wired to the circuit board, wherein the energy store can be configured to supply the circuit components at least intermittently with electrical energy.
It is noted that the limitation, "the energy store is configured to supply the circuit components at least intermittently with electrical energy ", is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 22, the limitations of the claimed method steps would have been necessitated by the product structure discussed in claim 12 above including 
arranging a dielectric material (46) on the layer stack of the one or more energy stores.
	Regarding claim 23, as already addressed in claims 12-16 above, Honda discloses a circuit board comprising: 
a power supply; 
a carrier substrate; 
an energy store with a first layer stack having a first electrode layer with a first electrode, a second electrode layer with a second electrode, and an electrolyte layer arranged therebetween, which has an electrolyte, 
wherein the first electrode, the second electrode and the electrolyte are solid states, and wherein the first layer stack further comprises a first active layer between the first electrode and the electrolyte, and a second active layer between the electrolyte and the second electrode; 
one or more additional layer stacks, each additional layer stack having a first electrode, a second electrode and an electrolyte arranged therebetween, 
wherein the first and additional layer stacks together constitute a block; and one or more further blocks with layer stacks, wherein each block is configured to provide an electric potential.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847